                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA


THE GALLEY, LLC                  )                          3:20-CV-0148-LRH-CLB
                                 )
           Plaintiff,            )                          MINUTES OF THE COURT
                                 )
     vs.                         )                          March 30, 2020
                                 )
PARUL SAXENA, et al.,            )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                        LISA MANN                    REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is defendants Saxena and Singh’s motion for extension of time to
file responsive pleading (ECF No. 6). Plaintiff’s opposed the motion (ECF No. 7), and
defendants replied (ECF No. 9).

         In their motion, defendants’ request a forty-five day extension of time to file a
responsive pleading due to the unprecedented shelter-in-place orders issued throughout
California due to the COVID-19 pandemic (ECF No. 6). Plaintiffs opposed the motion
stating that the “request is deliberately aimed at inflicting financial damage upon plaintiffs
such that they will be forced into bankruptcy (or receivership) before this case reaches
discovery.” (ECF No. 7). Plaintiffs state that defendants should make efforts to seek
alternatives other than meeting in person during this time and attach an exhibit showing a
bank balance of $821 as of February 11, 2020.1 (Id.) Defendants replied that this case
will be document intensive making a telephonic or video conference meeting with counsel
difficult (ECF No. 9). Moreover, two other defendants have yet to be served. (Id.)

        Counsel for the plaintiff is admonished for causing unnecessary expense to both his
client and plaintiffs in this case by opposing a perfectly reasonable request for an
extension of time. Defendants’ request for a forty-five day extension of time appears not
only realistic but perhaps optimistic during a worldwide pandemic. The simple fact that
plaintiff filed a complaint less than thirty days ago does not equate to receiving immediate
financial relief in federal court which counsel has an ethical obligation to explain to his
client. Plaintiff’s claims are based upon a restaurant that cannot operate, a crisis which

1
    This lawsuit was not filed until March 5, 2020 (ECF No. 1).
nearly all restaurants are facing at this time. (ECF No. 1). Even if defendants were to file
an answer today, it would be more than eight months before discovery was complete and
dispositive motions were filed. Thereafter, many more months would pass before the court
would likely reach a decision. If a trial is necessary in this matter, several years could pass
before that day comes to fruition. Litigation is a time-consuming process and plaintiffs’
objections to this extension lack merit.

      Therefore, defendants’ motion for an extension of time (ECF No. 6)
                                                                       9) is GRANTED.
Defendants shall have to and including May 15, 2020 to file a responsive pleading.

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
